FILED
                             NOT FOR PUBLICATION                            APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIRNA HERNANDEZ-ESCOBAR,                         No. 11-71758

               Petitioner,                       Agency No. A200-050-679

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Mirna Hernandez-Escobar, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006), and

we deny the petition for review.

      Hernandez-Escobar testified a neighbor, who was a member of an opposing

political party, threatened her several times and assaulted her once. Substantial

evidence supports the BIA’s finding that Hernandez-Escobar failed to establish the

harm she suffered, even considered cumulatively, rose to the level of persecution.

See Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (petitioner’s

account of being beaten and threatened by a mob did not compel a finding of past

persecution). Nor does the evidence compel the conclusion that the “government

was unable or unwilling to control” the individual harassing Hernandez-Escobar.

Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005). Substantial evidence

also supports the BIA’s finding that Hernandez-Escobar failed to establish a well-

founded fear of future persecution. See 8 C.F.R. § 1208.13(b)(2)(ii). (“An

applicant does not have a well-founded fear of persecution if the applicant could

avoid persecution by relocating to another part of the applicant's country of

nationality. . . .”). Therefore, Hernandez-Escobar’s asylum claim fails.




                                          2                                     11-71758
      Because Hernandez-Escobar has not established eligibility for asylum, she

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Hernandez-Escobar failed to establish that it is more likely than not she

will be tortured if she returns to El Salvador. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                          3                                   11-71758